          Case 1:19-cv-00988-CFL Document 9 Filed 09/24/19 Page 1 of 3




            3Jn tbr Wnitrb ~tatrs <!Court of jfrbrral <!Claitns
                                            No. 19-988T

                                      (Filed: September 24, 2019)

                                     (NOT TO BE PUBLISHED)

                                                )
 REGINALD CUPID NOBLE ESTATE,                   )
                                                )
                        Plaintiff,              )
                                                )
        ~                                       )
                                                )
 UNITED STATES,                                 )
                                                )
                        Defendant.              )
______________                                  )

       Reginald Cupid Noble, prose, Philadelphia, Pennsylvania.

       Sophia Siddiqui, Attorney, Court of Federal Claims Section, Tax Division, United States
Department of Justice, Washington, D.C., for defendant. With her on the brief were Richard E.
Zuckerman, Principal Deputy Assistant Attorney General, Tax Division, and David I. Pincus,
Chief, Comt of Federal Claims Section, Tax Division, United States Department of Justice,
Washington, D.C.

                                      OPINION AND ORDER
LETTOW, Senior Judge.

        Plaintiff Reginald Noble has brought suit in this court alleging a breach of fiduciary
duties by the trustees of his bankruptcy estate and past due pension amounts owed him by his
former employer, the Southeastern Pennsylvania Transportation Authority ("SEPTA"). He seeks
"immediate removal" of the trustees and punitive damages against SEPTA in the amount of five
million dollars. Comp!. at 4.

       Because this court lacks subject-matter jurisdiction, Mr. Noble's claims are dismissed.

                                          BACKGROUND

        As far as the court can determine, Mr. Noble's complaint appears to make two claims:
one against the trustees of his bankruptcy estate and the other against SEPTA. Mr. Noble claims
to be the inheritor of a bankrupt estate. See Comp!. at 2. He avers that the estate's two
"[t]rustees ex-officio" are the state of Pennsylvania and the United States and alleges that
unnamed "corporate employees" filled out forms to "falsely imply" that he was deceased and
therefore unable to inherit the estate. Comp!. at 2. Because he is still living, Mr. Noble asserts,
            Case 1:19-cv-00988-CFL Document 9 Filed 09/24/19 Page 2 of 3



the trustees lack jurisdiction and should be removed from exercising further control over the
estate's deposit accounts. See Comp!. at 3.

        Mr. Noble also worked at SEPTA for sixteen years, from 1979 to 1995, when he
"resigned in good standing." Comp!. at 4. He asse1ts that his pension has fully vested, but
despite multiple attempts in contacting SEPTA, the pension has not yet been paid. See Comp!. at
4. He seeks the recovery of his pension and punitive damages in the amount of five million
dollars. Comp!. at 4.

        Mr. Noble filed his complaint with this court on July 9, 2019. See Comp!. The United
States filed a motion to dismiss for lack of subject-matter jurisdiction pursuant to Rule 12(b)(1)
of the Rules of the Court of Federal Claims ("RCFC") on September 10, 2019. Def.'s Motion to
Dismiss ("Def.'s Mot."), ECF No. 8.

                                 STANDARDS FOR DECISION

                        Rule l 2(b)(l) - Lack of Subject-Matter Jurisdiction

        The Tucker Act provides this court with jurisdiction over "any claim against the United
States founded either upon the Constitution, or any Act of Congress or any regulation of an
executive department, or upon any express or implied contract with the United States, or for
liquidated or unliquidated damages in cases not sounding in tort." 28 U.S.C. § 149l(a)(l). To
invoke this comt's Tucker Act jurisdiction, "a plaintiff must identify a separate source of
substantive law that creates the right to money damages." Fisher v. United States, 402 F.3d
1167, 1172 (Fed. Cir. 2005) (en bane in relevant part) (citing United States v. Mitchell, 463 U.S.
206, 216 (1983); United States v. Testan, 424 U.S. 392, 398 (1976)). If a plaintiff fails to do so,
this court "should [dismiss] for lack of subject matter jurisdiction." Jan's Helicopter Serv., Inc.
v. Federal Aviation Admin., 525 F.3d 1299, 1308 (Fed. Cir. 2008) (quoting Greenlee Cty. v.
United States, 487 F.3d 871,876 (Fed. Cir. 2007)).

        Mr. Noble, as plaintiff, must establish jurisdiction by a preponderance of the evidence.
See Trusted Integration, Inc. v. United States, 659 F.3d 1159, 1163 (Fed. Cir. 2011) (citing
Reynolds v. Army & Air Force Exch. Serv., 846 F.2d 746, 748 (Fed. Cir. 1988)). 1 "Subject
matter jurisdiction is an inquiry that this comt must raise sua sponte." Metabolite Labs., Inc. v.
Laboratory Corp. ofAm. Holdings, 370 F.3d 1354, 1369 (Fed. Cir. 2004). "If a court lacks
jurisdiction to decide the merits of a case, dismissal is required as a matter of law." Gray v.
United States, 69 Fed. CL 95, 98 (2005) (citing Ex parte Mccardle, 74 U.S. (7 Wall.) 506, 514
(1868); Thoen v. United States, 765 F.2d 1110, 1116 (Fed. Cir. 1985)); see also RCFC 12(h)(3)


        1
          A court may "grant the prose litigant leeway on procedural matters, such as pleading
requirements." McZea/ v. Sprint Nextel Corp., 501 F.3d 1354, 1356 (Fed. Cir. 2007) (citing
Hughes v. Rowe, 449 U.S. 5, 9 (1980) ("An unrepresented litigant should not be punished for his
failure to recognize subtle factual or legal deficiencies in his claims.")). But this leniency cannot
extend to lessening jurisdictional requirements. See Kelley v. Secretary, United States Dep 't of
Labor, 812 F.2d 1378, 1380 (Fed. Cir. 1987) ("[A] court may not ... take a liberal view of ...
jurisdictional requirement[s] and set a different rule for prose litigants only.").


                                                  2
          Case 1:19-cv-00988-CFL Document 9 Filed 09/24/19 Page 3 of 3



("If the court dete1mines at any time that it lacks subject-matter jurisdiction, the court must
dismiss the action.").

                                            ANALYSIS

        As an initial matter, Mr. Noble fails to provide a "short and plain statement of the
grounds for the court's jurisdiction." Ruther v. United States, No. 18-l l l0C, 2018 WL 5095451,
at *3 (Fed. Cl. Oct. 17, 2018) (citing RCFC 8(a)), aff'd, No. 2019-1230 (Fed. Cir. May I, 2019)
(per curiam). He does not cite or identify any federal statutes or regulations, or money-
mandating constitutional provisions, that would provide the court with jurisdiction, and his
complaint is unavailing on this basis alone.

        More importantly, this court lacks subject-matter jurisdiction over Mr. Noble's complaint
because this court can only hear claims against the United States. See Anderson v. United States,
117 Fed. Cl. 330, 331 (2014) (finding the Court of Federal Claims lacks jurisdiction "over any
claims alleged against states, localities, state and local govermnent entities, or state and local
government officials and employees"). Likewise, this court lacks jurisdiction over claims
"sounding in tort." 28 U.S.C. § 149l(a)(l). Mr. Noble's complaint alleges a claim against
SEPTA, which is not a federal entity. To the extent that the complaint mentions the United
States, it does so only in the context of what are apparently allegations of a breach of fiduciary
duty. But "[b ]reach of fiduciary duty is generally classified as a tort" and therefore this court
lacks jurisdiction over such claims. Newby v. United States, 57 Fed. Cl. 283, 294 (2003)
(citations omitted). As a result, this comi cannot exercise jurisdiction over any of Mr. Noble's
claims and must dismiss his complaint. 2

                                          CONCLUSION

        For the reasons stated, Mr. Noble's complaint shall be DISMISSED without prejudice for
lack of subject-matter jurisdiction. The clerk shall enter judgment accordingly.

        No costs.

        It is so ORDERED.


                                                       Charles F. Lettow
                                                       Senior Judge




        2The United States District Court for the District of New Jersey also dismissed an action
brought by Mr. Noble. See Noble v. Thalheimer, No. 12-CV-04198 (KM), 2013 WL 396161
(D.N.J. Jan. 31, 2013). The court ruled that Mr. Noble's amended complaint "cannot be
construed as supplying facts in support of a claim that would entitle the plaintiff to relief." Id.,
2013 WL 396161, at *3.

                                                  3
